Citation Nr: 1642419	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  15-10 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1954 to October 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In July 2016, the Veteran testified during a Board hearing before the undersigned.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran's complete service treatment records are unavailable.

2.  The Veteran's current left knee disorder, diagnosed as osteoarthritis status-post total knee arthroplasty, was not present in service or until more than a year thereafter, and is not otherwise etiologically related to service including to an in-service episode of left knee bursitis.

3.  The Veteran's tinnitus was not present in service or until years thereafter, and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated December 12, 2013.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  He was notified in May 2012 that his service treatment records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  See correspondence from NPRC, dated May 2, 2012 and VA Form 3101 dated April 16, 2014.  The service treatment records that have been obtained were associated with the claims file along with VA and private medical records.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements and hearing testimony.

The Veteran was provided VA examinations in April 2014 and the opinions are thorough and adequate upon which to base decisions as they reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not alleged any prejudice caused by a deficiency in the examinations.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.



Law and Analysis

The Veteran is seeking service connection for a left knee disorder and tinnitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including arthritis and organic diseases of the nervous system such as tinnitus, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Organic diseases of the nervous system include tinnitus.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

As noted above, the Veteran's complete service treatment records are not available for review, despite the AOJ's attempt to obtain them.  Accordingly, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Board also notes that case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  So while it is unfortunate that the Veteran's complete service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

Left Knee 

The Veteran seeks service connection for a left knee disorder, which he contends had its onset during his military service as a result of an injury sustained while going through drills and/or while playing basketball.  See July 2016 Board Hearing Transcript and April 2014 VA examination report.  

In this case, the Board finds that service connection for the Veteran's current left knee disorder is not warranted.  As noted previously, service treatment records are unavailable with the exception of an October 1957 separation examination which shows the Veteran reported a history of trick/locked knee.  In the physician's summary section of the report, the examiner noted the Veteran's history of bursitis intrapatellary, left knee in 1955 and that it was asymptomatic.  See Report of Medical History, dated October 1957.  In addition, the accompanying Report of Medical Examination Report did not indicate the presence of left knee problems or impairment of any sort.  The Veteran was discharged from the service that same month.

Unfortunately, there is also no indication that the Veteran had a need for continued medical care due to any left knee symptoms in the immediate years after his separation from service in October 1957.  The earliest relevant medical evidence is found in private clinical records dated in January 2012, more than 50 years later, when he began treatment for left knee pain.  At that time, the Veteran gave a history of knee injury some 17 years prior.  Radiological findings showed severe endstage tricompartmental osteoarthritis of the left knee.  The Veteran underwent left total knee arthroplasty in May 2012.  See clinical records from Louisville Orthopaedic Clinic and Baptist Hospital East dated from January 2012 to May 2012; see also clinical records from R. Sasser, M.D. dated from January 2000 to May 2003.  These treatment records do not suggest that any left knee symptomatology originated during military service and there is no indication that the Veteran related his symptoms to service or any event of service at this time.  

Based on the foregoing, the Board finds that there is insufficient evidence of continuity of left knee symptomatology to enable an award of service connection solely on this basis under the provisions pertaining to "chronic diseases.  See Walker, supra.  Also as a diagnosis of arthritis, confirmed by X-ray, was not demonstrated until well after one year following his separation from his period active duty, the Veteran does not satisfy the criteria for service connection for a left knee disability on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  So what remains for consideration is whether or not, in the absence of a diagnosis in service and/or continuity of symptoms, the Veteran's current left knee disorder may nonetheless somehow be related to his military service decades earlier.  However the only medical opinion of record finds that the left knee arthritis is not related to active service.  

When examined by VA in April 2014, the Veteran gave history of left knee injury while playing basketball in service in 1955.  He recalled being seen by a doctor who drained the knee several times and that he was later placed in a cast for several months.  After service the Veteran had knee pain and swelling over the years, but did not seek treatment until recently when he required a knee replacement.  Currently he experiences a little knee pain on use, but denied any current swelling or other symptoms.  The examiner reviewed the claims file, including service treatment records, post-service clinical records, and the Veteran's medical history since service.  She confirmed left knee arthritis status post TKA.  X-rays findings of the left knee were consistent with arthritis and patellar subluxation.  

Following the examination, the examiner concluded that the Veteran's currently diagnosed left knee arthritis and patellar subluxation were not related to military service, but rather were most likely due to aging and years of wear and tear.  The examiner supported her opinion by noting that the only information regarding the left knee was the asymptomatic patellar bursitis recorded at separation in 1957.  There was no further left knee complaint in the claims file until 2003, 46 years after discharge, when the Veteran reported a history of knee arthritis.  Treatment for the left knee was not documented until 2012, 55 years after discharge.  

She further explained that osteoarthritis is the interplay of multiple factors, including joint integrity, genetics, local inflammation, mechanical forces, and cellular and biochemical processes.  It is also linked to one or more factors, such as aging occupation, trauma and repetitive small insults over time (wear and tear).  The examiner concluded that because chronicity of left knee problems is not demonstrated while in active service or after discharge, the Veteran's left knee arthritis status post TKA is less likely than not caused, by, related to, associated with or proximately due to the historic endorsement of knee problems on his discharge physical.  

Here, the 2014 VA opinion is highly probative and the Board gives it significant weight as it was based upon a review of the relevant evidence, accounted for the Veteran's lay statements, and was based upon a thorough supporting rationale.  The examiner also cited to medical literature in support of her conclusions.  The claims file contains no competent medical evidence refuting this opinion.  The Board points out that the Veteran's discharge examination noted that the bursitis in service occurred almost two years prior to discharge, and that he was not symptomatic, suggesting that the incident in service did not result in any lasting effects.

To the extent the Veteran's statements purport to provide a nexus opinion between his current left knee disorder and service, the Board notes that determining the etiology of the left knee arthritis (as distinguished from merely reporting the presence of symptoms) is not a simple question, as there are multiple potential causes of the Veteran's symptoms.  The examiner herself named several.  Ascertaining the etiology of orthopedic disorders requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system, to include the impact particular activities may have on the knee for a determination as to diagnosis and causation.  In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  In any event, even assuming the Veteran is competent to address the etiology of his knee disorder more than four decades after service, the probative value of his opinion is outweighed by that of the VA examiner, who clearly does have the expertise, training and education to address the etiology of knee disorders.

In this case, the weight of the competent and credible evidence establishes that the Veteran's pertinent left knee complaints do not arise until more than 50 years after service.  Although the record contains clinical references to left knee complaints as early as 2003, even this date is several decades after discharge from his period of active service, and the Board finds it significant that when the Veteran was initially seen for his knee complaints after service, he identified the onset as coincident with a post-service injury.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

Tinnitus

The Veteran contends that his tinnitus had its onset during service as a result of noise exposure.  See April 2014 VA examination report and July 2016 Board hearing transcript.  He stated that he was exposed to in-service acoustic trauma during basic training while qualifying with various firearms and gun noise from tanks while serving as a radio operator.  In his claim for service connection, the Veteran indicated that his tinnitus began during service in 1956.  See VA Form 21-526, received in May 2013.  However during his hearing in July 2016, he testified that his tinnitus began a few months before his discharge.  

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Tinnitus is capable of lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's service personnel records show that he served as a military police officer and low speed radio operator, military occupational specialties (MOS) likely associated with some noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  These records also show his qualifications in various arms such as the M-1 carbine, pistols, and M-1 rifle.  Thus, in this case, the Board finds that his report of acoustic trauma is competent and credible, given that the circumstances of his reported noise exposure are likely consistent with his duties during basic training and thereafter.  38 U.S.C.A. § 1154(a) (West 2014).  

However based on the evidence in this particular case, the Board finds that service connection for tinnitus is not warranted.  As noted previously most of the Veteran's service treatment records are unavailable with the exception of an October 1957 separation examination which is negative for complaints, findings, or a diagnosis of tinnitus.  

There is also insufficient evidence of continuity of symptomatology to enable an award of service connection solely on this basis under the provisions pertaining to "chronic diseases.  See Walker, supra.  While the Veteran likely had some noise exposure in service, he has provided a variable history with regard to the onset of his tinnitus and this inconsistency undermines his credibility and reliability as a historian.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).  The Board notes that the Veteran initially reported the onset of tinnitus in 1956 during basic training (May 2013 claim), then later asserted his tinnitus started many years after service (April 2014 VA examination report).  Most recently he testified that he first noticed tinnitus a few months before service discharge in 1957 (July 2016 Board hearing).  Unfortunately the inconsistencies in these statements and the absence of contemporaneous medical evidence of continuity of symptomatology for almost 60 years, diminishes the probative value of the Veteran's assertions of an in-service onset of symptoms.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding intent to speak the truth, statement may lack credibility because of faulty memory) [cited in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014].

Inconsistency with other evidence is also problematic.  Certainly, the 1957 discharge examination shows adequate evidence of the Veteran's physical state at separation from service and thus is more probative rather than his conflicting history reported several decades thereafter.  Plus there is a prolonged period post service without complaints or findings; factors which weigh against his claim.  See Maxson, 12 Vet. App. at 453, aff'd, 230 F.3d at 1330; Curry, 7 Vet. App. at 68.  Thus, neither the record nor the lay statements of record establish a continuity of symptomatology in this case, nor did tinnitus manifest to a compensable degree within a year of service, precluding an award of service connection on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

What remains for consideration is whether or not in the absence of a diagnosis in service, and/or continuity of symptoms, the Veteran's current tinnitus may nonetheless somehow otherwise be related to his military service almost six decades earlier.  However the only medical opinion of record finds that tinnitus is not related to active service.  When examined by VA in April 2014, the Veteran reported military noise exposure from various weapons fire during basic training and as a military police offer.  He denied the use of hearing protection when exposed to military noise.  He reported civilian noise exposure from loud air horns from working as a locomotive engineer for 37 years also without hearing protection.  He denied a history of recreational noise.  The Veteran reported intermittent bilateral tinnitus.  He was unsure of the exact date of onset of tinnitus, but reported experiencing it for the last 15-20 years reported the onset of tinnitus as after his time in service.  In an addendum to that opinion, after reviewing the claims file, taking a detailed history of the Veteran's military service (including the reports of noise exposure), a second VA audiologist found the tinnitus was less likely than not (less than 50% probability) caused by or a result of military noise exposure.  As rationale for his opinion, noted the Veteran did not associate the onset with his time during service.  

In this case, the Board finds the 2014 VA opinion is highly probative as it is based upon a complete review of the Veteran's claims file and supported by detailed rationale.  An examination is inadequate where the examiner does not comment on the Veteran's report of in-service injury and, instead, relies on the absence of evidence in service treatment records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The facts here are distinguishable because the VA audiologist clearly acknowledged the Veteran's history of military noise exposure (relevant in-service injury).  She instead concluded that the noise exposure in service was not the cause of his tinnitus when also considering other possible explanations such as the lack of continuity of care, the additional occupational noise exposure he had after service, and the reported onset of tinnitus almost 60 years post service.  In doing so the audiologist did not base her opinion merely on the absence of contemporaneous documentation of this condition, rather, just considered this as one of several relevant considerations.  Moreover, the claims file contains no competent medical evidence refuting this opinion.  

Finally, to the extent the Veteran's statements purport to provide a nexus opinion between his tinnitus and service, the Board notes that the etiology of tinnitus (as distinguished from merely reporting the presence of symptoms of ringing in the ears) is not a simple question, as there are multiple potential causes of the Veteran's tinnitus.  Ascertaining the etiology of tinnitus involves considering several factors and knowledge of how those factors interact with the mechanics of human hearing.  The Veteran has not established that his tinnitus is related to his military service, only believing instead there must be some correlation - in effect, by logical deduction - because he was exposed to loud noise while in service.  

However this leap would require ignoring that the Veteran did not report any such difficulties upon separation examination and his significant post-service noise exposure, which the VA audiologist clearly considered easily outweighs the in-service noise he experienced.  In this case, the facts are complex enough that the Veteran's report of military acoustic trauma is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  Davidson, 581 F.3d 1313; Woehlaert, 21 Vet. App. 456, 462.  In other words, the Veteran's opinion that his tinnitus is related to his military service while not discounted entirely, is entitled to less probative weight in the face of the remaining evidentiary record.

For the above reasons, the Board is of the opinion that it has fully discharged its obligation to evaluate and discuss all of the evidence that may be favorable to the Veteran as mandated by O'Hare, supra, and that case's progeny.  Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for left knee disorder is denied.
Service connection for tinnitus is denied.


____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


